Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 – 11, 15 – 18 and 22 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen et al. (US Pub. No. 2014/0354570 A1).
		As to claim 8, Makinen shows a pseudo-haptic device (i.e. haptic cover/companion, Fig. 1 and para. 44), the device comprising: a case (Fig. 3 and para. 46); a holder formed on the backside of the case (Fig. 3 and para. 46); a plurality of pseudo-haptics 1408 inside (i.e. provided as a part of) the holder (Fig. 14 and para. 72), wherein one or more of the plurality of pseudo-haptics are configured to output pseudo-haptic sense at least in a positive direction and a negative direction of predetermined two axes (i.e. provides vibration using a linear motor, para. 51); and an information (host) device inside the case (Fig. 1 and para. 44), wherein the information device communicably connects  to the plurality of pseudo-haptics for controlling the plurality of pseudo-haptics (Fig. 12 and para. 78). 
		As to claim 9, Makinen shows a pair of the pseudo-haptics (para. 75). 	

 		As to claim 11, Makinen shows that the grip is fixed to the case, projecting outward from an edge of the case (paras. 71 and 75). 
		As to claim 15, Makinen shows a method for generating pseudo haptic output (Figs. 12 and 14 and para. 71 – 75), the method comprising: communicating, by an information (host) device inside the case (Fig. 1 and para. 44), a control instruction for controlling a plurality of pseudo-haptics (Fig. 12 and para. 78) inside (i.e. provided as a part of) a holder on a backside of the case (Fig. 3 and para. 46); and generating, based on the control communication, by the plurality of pseudo-haptics, a plurality of pseudo-haptic senses, each pseudo-haptic sense is at least in a positive direction and a negative direction of predetermined two axes (i.e. provides vibration using a linear motor, para. 51). 
		As to claim 16, Makinen shows that the plurality of pseudo-haptics relates to a pair of pseudo-haptics (para. 75), wherein the pseudo-haptic sense is based on an asymmetric motion at least in the positive direction and the negative direction of the predetermined two axis of movement (i.e. provides vibration using a linear motor, para. 51). 
 		As to claim 17, Makinen shows the method of interactively receiving, by a grip, gripping from a plurality of fingers on one side in longitudinal directions of the pair of pseudo-haptics (paras. 71 and 75). 

		As to claim 22, Makinen shows a system for controlling pseudo-haptics (i.e. haptic cover/companion, Fig. 1 and para. 44), the system comprises: a processor (para. 61);  and a memory storing computer-executable instructions (inherently included in any portable electronic device) that when executed by the processor cause the system to: communicate, by an information (host) device inside the case (Fig. 1 and para. 44), a control instruction for controlling a plurality of pseudo-haptics inside (i.e. provided as a part of) a holder on a backside of the case (Fig. 12 and para. 78);  and generate, based on the control communication, by the plurality of pseudo-haptics, a plurality of pseudo-haptic senses, each pseudo-haptic sense is at least in a positive direction and a negative direction of predetermined two axes (i.e. provides vibration using a linear motor, para. 51). 
		As to claim 23, Makinen shows that in the plurality of pseudo-haptics relates to a pair of pseudo-haptics para. 75), wherein the pseudo-haptic sense is based on an asymmetric motion at least in the positive direction and the negative direction of the predetermined two axis of movement (i.e. provides vibration using a linear motor, para. 51). 
		As to claim 24, Makinen shows that the system interactively receives, by a grip, gripping from a plurality of fingers on one side in longitudinal directions of the pair of pseudo-haptics (paras. 71 and 75). 
		As to claim 25, Makinen shows that the grip is fixed to the case, projecting outward from an edge of the case (paras. 71 and 75). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 14, 19 – 21 and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Fukumoto et al. (US Pub. No. 2002/0149561 A1).
		As to claims 12, 19 and 26 Makinen shows that the pair of the pseudo-haptics are fixed to the case (para. 71).
		Makinen does not show that longitudinal directions of the pair of the pseudo-haptics being disposed in longitudinal directions of the case 180 degrees different in orientation. 
		Fukumoto shows that a pair of devices that provide haptic effects are disposed in longitudinal directions of a case 180 degrees different in orientation (Fig. 22 and para. 239). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Makinen with those of Fukumoto because designing the system in this way allows the device to provide a larger vibration to the user while keeping down the drive power of an actuator (para. 239).
		As to claims 13, 20 and 27, Makinen shows that the longitudinal directions of the pair of the pseudo-haptics are fixed to the case (para. 71).

 		Fukumoto shows that a pair of devices that provide haptic effects are disposed in the same direction in perpendicular to the longitudinal directions of a case (Fig. 22 and para. 239). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Makinen with those of Fukumoto because designing the system in this way allows the device to provide a larger vibration to the user while keeping down the drive power of an actuator (para. 239).
		As to claims 14, 21 and 28, Makinen does not show that a first pseudo-haptic of the pair of pseudo-haptics is disposed to the left side of a second pseudo-haptic of the pair of pseudo-haptics based on a view point from the backside of the case, wherein the first pseudo-haptic is fixed to the case so that a direction from a body of the first pseudo-haptic to the grip is upper-left diagonal based on the view point from the backside of the case, and wherein the second pseudo-haptic is fixed to the case so that a direction from the body of the second pseudo-haptic to the grip is upper-right diagonal based on the view point from the backside of the case. 
		Fukumoto shows that a first pseudo-haptic of the pair of pseudo-haptics is disposed to the left side of a second pseudo-haptic of the pair of pseudo-haptics based on a view point from the backside of the case, wherein the first pseudo-haptic is fixed to the case so that a direction from a body of the first pseudo-haptic to the grip is upper-left diagonal based on the view point from the backside of the case, and wherein the 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Makinen with those of Fukumoto because designing the system in this way allows the device to provide a larger vibration to the user while keeping down the drive power of an actuator (para. 239).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARL ADAMS/Examiner, Art Unit 2627